UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7320


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-01044-RBH-1)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se.               Arthur Bradley
Parham, Assistant United States Attorney,               Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raymond Edward Chestnut appeals the district court’s order

denying relief on his motion for reduction in sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2012).            We have reviewed the record

and   find   no   reversible   error.       Accordingly,    we     affirm.      We

dispense     with   oral   argument     because    the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2